Case 1:19-cv-06603-AT Document 38 Filed 06/11/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
SECURITIES AND EXCHANGE COMMISSION, DOC #:
DATE FILED: _ 6/11/2020
Plaintiff,
-against- 19 Civ. 6603 (AT)
AR CAPITAL, LLC, NICHOLAS S. SCHORSCH ORDER
and BRIAN S. BLOCK.
Defendants.

 

 

ANALISA TORRES, District Judge:

In light of Plaintiff's status letter dated June 10, 2020, ECF No. 37 it is ORDERED that by
August 14, 2020, Plaintiff shall submit either a proposed distribution plan or a further status report.

SO ORDERED.

Dated: June 11, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
